            Case 2:17-cv-03881-JPH Document 31 Filed 10/18/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


KAREN MANERI                                     :
                                                 :   NO: 2:17-cv-03881
            Plaintiff                            :
                                                 :
      v.                                         :
                                                 :
STARBUCKS CORPORATION                            :
                                                 :
            Defendants                           :


             DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
            PLAINTIFF FROM INTRODUCING ANY EVIDENCE OR
      TESTIMONY REGARDING PLAINTIFF’S FUTURE MEDICAL EXPENSES

       Defendant Starbucks Corporation (hereafter referred to as “Moving Defendant”), by and

through its counsel, Cipriani & Werner, P.C., and Salvatore Vilardi, Esquire, hereby files this

Motion in Limine to Preclude Plaintiff from Introducing Any Evidence/Testimony Regarding

Future Medical Expenses, and, in support thereof, states the following:

I.     FACTS

       A.        Procedural History

       1.        Plaintiff, Karen Maneri, filed a Civil Action Complaint in the Court of Common

Pleas of Philadelphia County, Pennsylvania, on August 9, 2017. A true and correct copy of

Plaintiff’s Complaint is attached hereto as Exhibit “A.”

       2.        In her Complaint, Plaintiff alleges that on or about January 8, 2017, Plaintiff

purchased tea at the Starbucks located 851 West Lancaster Road in Devon, Pennsylvania, via the

drive through window. See Exhibit “A,” ¶ 7.
            Case 2:17-cv-03881-JPH Document 31 Filed 10/18/19 Page 2 of 4



       3.       Plaintiff ordered a “Venti” (20 oz.) hot tea for herself, received the beverage from

the barista, and placed the beverage in the cup holder in the center console of her vehicle. See

Exhibit “A,” ¶¶ 8, 10.

       4.       Plaintiff alleges that she then drove home from the Starbucks, which was

approximately a four minute drive. See Exhibit “A,” ¶ 11.

       5.       Plaintiff avers that at some point during her trip home, the lid of her tea

“unexpectedly and without notice or warning, popped off” causing her tea to spill on her right

calf, resulting in a burn. See Exhibit “A,” ¶ 11.

       6.       Plaintiff alleges that Starbucks was negligent in failing to ensure that the lid was

securely affixed to her cup prior to delivering the product to her. See Exhibit “A.”

       7.       As a result of the incident, Plaintiff sustained a burn on her right calf. See Exhibit

“A,” ¶ 18.

       8.       Plaintiff was deposed in this case on April 27, 2018. A true and correct copy of

the relevant portions of Plaintiff’s Deposition Transcript is attached hereto as Exhibit “B.”

       9.       During her deposition, Plaintiff testified that she may continue to treat for her

injury in the future. See Exhibit “B.” (Emphasis added).

       10.      However, Plaintiff did not provide any specific plans for further treatment. Id.

       11.      In preparation for this trial, Plaintiff underwent a medical evaluation by her

expert, Carl H. Manstein, M.D. A true and correct copy of Carl H. Manstein, M.D.’s expert

report is attached hereto as Exhibit “C.”

       12.      Dr. Manstein’s expert report includes information pertaining to an elective

surgical procedure, generating a cost analysis of the possible treatment which could be rendered.

See Exhibit “C.” (Emphasis added).
            Case 2:17-cv-03881-JPH Document 31 Filed 10/18/19 Page 3 of 4



       13.      However, Plaintiff has never testified that she has plans to undergo future medical

treatment, but instead notes that she is not certain what her options are for the future. See

Exhibit “B.”

       14.      As the possibility of future medical treatment is uncertain, and the surgical

procedures and projected costs that Dr. Manstein noted in his expert report are speculative,

Plaintiff is precluded from providing any testimony or evidence pertaining to future medical

expenses.

       WHEREFORE, Moving Defendants respectfully request that this Honorable Court enter

an Order precluding Plaintiff from introducing any evidence of future medical expenses.

                                              Respectfully submitted,

                                              CIPRIANI & WERNER, P.C.

                                       By:    /s/ Salvatore A. Vilardi
                                              Salvatore Vilardi, Esquire
                                              PA ID# 84718
                                              Danielle Van Buren, Esquire
                                              PA ID# 325776
                                              450 Sentry Parkway, Suite 200
                                              Blue Bell, PA 19422
                                              (610) 567-0700 telephone
                                              (610) 567-0712 facsimile
                                              Attorneys for Defendant
                                              Starbucks Corporation
Date: October 18, 2019
Case 2:17-cv-03881-JPH Document 31 Filed 10/18/19 Page 4 of 4
